OPINION OF THE COURT — bv
Chief Justice TURNER.
We have not had the advantage of a full and particular report of the-evidence in this case,' owing to the length of time which has elapsed since the last jury trial, and to the complexity of the case.
The chief point discussed at the bar, is one of great importance, and it would be well that the court should decide it: but from the uncertainty of the evidence given, we will not venture to determine it, lest some injury may be done to the parties thereby. The case must go again to the jury; and on the next trial it will be well for the parties to be more careful in preserving the evidence. The judge before whom the case was tried in Copiah, is under the impression that it was in-evidence at the trial that the defendant had made a promise to pay the note in question previous to the transfer thereof, and that but for this promise, the plaintiff would not have purchased it. He is now satisfied that a new trial should be granted, and we concur with him in this opinion. — Let a new trial be granted — costs to abide the event of the suit — and cause remanded fox-further proceedings in the court below.
Judge Black dissents.